DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 8-14 in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently related and that the examination of both groups in this application would not impose an undue burden on the examiner.  This is not found persuasive because claims 1-7 related to a method of determining the output of a laser light intensity and claims 8-14 relate to a laser welding apparatus. The two claim sets belong to two different statutory classes and also serve two different function as claimed. The method of claims 1-7 is for determining a laser light while the apparatus of claims 8-14 is a laser welding system. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the delivery end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the distal ends" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al (US 2007/0265726).

With regards to claim 8, Caldwell et al discloses a laser welding apparatus (laser welding system 10, Fig. 2), the laser welding apparatus comprising:
a laser bank for outputting from a laser source laser light through a plurality of laser delivery bundles through a wave guide (infrared laser light 100 is directed from one or more laser sources 102 through fiber optics and waveguides, paragraph 0012, lines 5-9) to a plurality of work pieces to be welded (laser goes from laser source 14 through fiber optic member 18 and waveguide 20 to weld part 110 and 112, Fig. 2), wherein each said laser delivery bundle is comprised of at least a laser delivery optical fiber (bundle is made of an optic member 18 and waveguide 20, Fig. 2); and
at least an optical sensor fiber positioned to sense a laser light output by one of the plurality of laser delivery bundles relating to the intensity output of one of the plurality of laser delivery optical fibers (optical feedback sensor 16, Fig. 2), wherein said at least an optical sensor fiber relays the sensed laser light output to a controller (optical feedback sensor 16 relays to control module 17 for controlling the intensity of laser source 14, paragraph 0013, lines 10-15). 
With regards to claim 9, Caldwell et al discloses wherein an input end of each optical sensor fiber is positioned between the delivery end of the laser delivery bundles and the plurality of work pieces to be welded (optical sensor 16 positioned downstream of one or more of fiber optic member 18 and waveguide 20, paragraph 0014, lines 1-6).
With regards to claim 13, Caldwell et al discloses wherein the laser welding apparatus is a simultaneous laser welding apparatus (TTIr laser plastics simultaneous plunge welding system 10, paragraph 0013, lines 1-4).
With regards to claim 14, Caldwell et al discloses wherein the laser welding apparatus is a direct delivery laser welding apparatus (infrared laser light 100 is directed from one or more laser sources 102 through fiber optics and waveguides, paragraph 0012, lines 5-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (‘726) as applied to claims 8,9,13 and 14 above, and further in view of Caldwell et al (US 2004/0118996).

With regards to claim 10, Caldwell et al (‘726) does not teach the an optical sensor fiber is incorporated in each laser delivery bundle for sensing laser light output by one of the plurality of laser delivery optical fibers.
Caldwell et al (‘996) teaches an optical sensor fiber (photodetector 24, Fig. 3)is incorporated in each laser delivery bundle(each optical fiber 16, Fig. 3) for sensing laser light output by one of the feedback information relating to the laser intensity is fed from the photodetector 24 to a controller 26,paragraph 0004, lines 1-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the sensor of Caldwell et al (‘726) with the sensor configuration as taught by Caldwell et al (‘996) in order to provide precise feedback information from a optic cable in a laser welding apparatus. 
With regards to claim 11, Caldwell et al (‘996) teaches wherein the optical sensor fiber is optically shielded through to the end of the laser delivery bundle (spacer 22 optically shields the photodetector 24 from the ends of the optical fiber 16, Fig. 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al as applied to claims 8,9,13 and 14  above, and further in view of Ninomiya et al (US 4,611,292).

With regards to claim 12, Caldwell et al does not disclose wherein the distal ends of each of the plurality of optical sensor fibers form an array and a camera is positioned to detect the distal ends of each of the plurality of optical sensor fibers.
Ninomiya et al teaches wherein the distal ends of each of the plurality of optical sensor fibers form an array (optic axis 8a-8c, Fig. 19) and a camera (image pickup device 2, Fig. 19) is positioned to detect the distal ends of each of the plurality of optical sensor fibers (detect ends of the light sources 1a and 1b that are in optic axes 8a,8b,8c, Fig. 19).
It would have been obvious to one skilled in the art at the time the invention was made to modify the sensor fibers of Caldwell et al with the camera as taught by Ninomiya et al in order to provide precise control for a laser welding application. 


Double Patenting
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/613,262.
Even though the sensor of the claim is different, the elements in the body of the claim are similar.  Also, based on the other limitations of the claim, the sensor performs the same function wherein both sensors relays the sensed laser light output to a controller.
Regarding claim 8:
Co-pending Application No.: 16/613,262
Instant Application No.: 16/146,290
8.    A laser welding apparatus, the laser welding apparatus comprising:

a laser bank for outputting from a laser source laser light through a plurality of laser delivery bundles through a wave guide to a plurality of work pieces to be welded, wherein each said laser delivery bundle is comprised of at least a laser delivery optical fiber; and

at least a sensor incorporated within said wave guide for sensing said laser light output by one of said plurality of laser delivery bundles, wherein said at least a sensor relays the sensed laser light output to a controller.
8.    A laser welding apparatus, the laser welding apparatus comprising:

a laser bank for outputting from a laser source laser light through a

plurality of laser delivery bundles through a wave guide to a plurality of work pieces to be welded, wherein each said laser delivery bundle is comprised of at least a laser delivery optical fiber; and

at least an optical sensor fiber positioned to sense a laser light output by one of the plurality of laser delivery bundles relating to the intensity output of one of the plurality of laser delivery optical fibers, wherein said at least an optical sensor fiber relays the sensed laser light output to a controller.


This is a provisional nonstatutory double patenting rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761